Title: John Adams to John Quincy Adams, 30 March 1777
From: Adams, John
To: Adams, John Quincy


     
      Philadelphia March 30 1777
     
     Two ingenious Artificers, a Mr. Wheeler and a Mr. Wiley, under the Direction of a Committee, have been lately employed in making a Field Piece, a three Pounder, of bar iron. They have succeeded beyond Expectation. They have finished off a beautifull Piece of ordnance, which from all the Experiments hitherto made, promises great Things.
     
     The Weight of it, is two hundred and twenty six Pounds only. It is made by cutting off short Pieces of bar iron, bending them round and welding them together into Hoops, and then welding one Hoop upon another, untill the Gun is compleated. After which they bore out the Barrell, with a boring Mill, and grind or file the outside into a smooth Surface, and an handsome Shape.
     It has been put to the severest Tryal, and has sustained it, unhurt. It has been discharged Eighteen Times, in a succession which they call, quick firing, and was found to be less heated, than any other three Pounder, whether of Brass, or cast Iron. The only Objection to it, which was discovered, was that it rebounded more: but this it is said may be obviated, by making the Carriages and the Tackling a little stronger.
     It turns out a great deal cheaper than Brass, and indeed than cast Iron at present. It is so light, that a few Men may easily draw it, by Hand, which will be an Advantage at Times and in Places, where Horses cannot be had. We are about contracting for a Number of them.
     We have also made another Acquisition, which We think of Importance. An old Gentleman, by the Name of Butler, who served an Apprenticeship and spent all the former Part of his Life, in the British Works, and was employed all the last War, by the Generals in America, as their principal Armourer, has been drawn, from the interiour Parts of Pensilvania, where he has a Family and Property, and a Character, and from whence he has sent two sons, as Lt. Collonells into our Army, and has taken upon him the Character of principal Armourer, in the middle Department of the united States. He seems to be a Master in his Art, and very desirous of doing service.
     We are establishing a laboratory, and an Armory, at Carlisle about one hundred and twenty Miles from this Place. We have a brass Foundery here. Such Foundations I hope will be laid as will place our Artillery, in a respectable situation. I am your affectionate Father,
     
      John Adams
     
    